          Case 1:20-cv-03697-TMR Document 34                    Filed 04/21/21        Page 1 of 3




                UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Judge Timothy M. Reif
___________________________________________
                                                                    )
OCTAL Inc.                                                          )
OCTAL SAOC-FZC                                                      )
                                  Plaintiffs,                       )
                                                                    )        Court No. 20-03697
                         v.                                         )
                                                                    )
United States                                                       )
                                  Defendant,                        )
                                                                    )
Advanced Extrusion, Inc et al                                       )
                        Defendant-Intervenors.                      )
                                                                    )




                            PLAINTIFFS’ RESPONSE TO
                        DEFENDANT’S MOTION FOR REMAND
        Plaintiffs OCTAL Inc and OCTAL SAOC-FZC (collectively “OCTAL”) hereby

respond to Defendant’s Motion for Remand, dated April 1, 2021.1

        OCTAL appreciates Defendant’s recognition that Commerce’s final antidumping

determination cannot be sustained as currently written. OCTAL further values

Defendant’s willingness to undertake the necessary analysis now that should have been

done during the underlying investigation before reaching the determination. And

therefore OCTAL supports Defendant’s request for a voluntary remand.



1
  We note that Defendant-Intervenors have submitted their response brief to OCTAL’s Motion for Judgment on
April 19th, 2021. We note that, undersigned counsel has not yet had an opportunity to review Defendant-
Intervenors’ brief in detail and therefore nothing herein should be considered as a response to Defendant-
Intervenors’ response brief in opposition to motion for judgment on the agency record.
        Case 1:20-cv-03697-TMR Document 34             Filed 04/21/21    Page 2 of 3




       That being said, OCTAL also has the following suggestions to encourage a more

expeditious final resolution of this litigation. In short, we ask the Court to allow for a

longer time than usual for the remand to ensure that Commerce’s new analysis and

investigation can be done in an appropriate manner as required by law and past

Commerce practice. OCTAL has two comments in this regard.

       First, a longer time than the proposed 90 days is needed to allow Commerce to

reopen the record to obtain additional information on the issue of whether OCTAL

should be considered “affiliated” with its customer. Defendant’s Motion makes it appear

that OCTAL’s only complaint was the failure of Commerce to allow legal briefing on the

issue of OCTAL’s possible affiliation with its customer. See Defendant Motion for

Remand at 5. But this suggestion is wrong. OCTAL’s actual complaint is that

Commerce undertook very little examination of the possible affiliation until very late in

Commerce’s proceeding and long after the evidentiary record had closed. See OCTAL’s

Br. at 25, 27, 48, 49. Had the issue been raised earlier, both sides would presumably

have provided other factual information in support of their various arguments.

Accordingly, now that Commerce has agreed belatedly to undertake a proper examination

of the issue of whether OCTAL might be affiliated with its customer, Commerce should

follow its long-standing past practice and first allow all parties to submit additional

factual information on this important issue, and then permit all parties to submit

additional legal briefing once all new factual information has been provided. As was

detailed at some length in OCTAL’s opening brief, Commerce never requested additional
        Case 1:20-cv-03697-TMR Document 34           Filed 04/21/21    Page 3 of 3




factual information exploring whether OCTAL was affiliated with its customer.

OCTAL’s Br. at 12, 13. Commerce needs to do so now.

       Second, Commerce’s Motion for Remand itself admits that the primary defect of

Commerce’s original determination was the absence of further manufactured U.S. sales

data from the customer. See Defendant Motion for Remand at 2. If there is a possibility

of affiliation, Commerce should follow its long-standing practice of requesting the

downstream sales and cost data necessary to calculate an accurate dumping margin.

There is no excuse to leave unaddressed a glaring hole in the evidentiary record.

Accordingly, a longer remand time period is needed to allow Commerce to obtain the

customer’s sales and cost data, should Commerce conclude that OCTAL and its customer

are “affiliated” under the AD law.

       In short, Commerce should undertake both of the above actions (assuming a

conclusion of affiliation is reached) before submitting its remand redetermination to the

Court. And Commerce should address both issues now, so as to allow an expeditious

resolution of this dispute.

                                          Respectfully Submitted,

                                          /s/ Daniel L. Porter
                                          Daniel L. Porter
                                          James P. Durling
                                          James Beaty
                                          Ana Amador

                                          Curtis, Mallet-Prevost, Colt & Mosle LLP
                                          1717 Pennsylvania Avenue, NW
                                          Washington, DC, 20006

April 21, 2021                            Counsel for Plaintiffs
